Title: To James Madison from William Keteltas, 12 September 1812
From: Keteltas, William
To: Madison, James


Sir
New York 12 Septm. 1812
I solicited some time past when the State of the Country assumed the aspect of War, a Colo.s Commission of Cavalry; not for Myself, but for My Country. The applicatn was Made from a sense of duty, not from pride and ostentation to Strut about in Regimentals.
That a Man of principle should desire an Office, Civil, or Military When so Much dishoner and injustice Mark the footsteps of two Characters in particular which I predicted would be the Case, when appointed is not a little extraordinary.
Genl Hulls private Character as informed years past, was as black as stains, could Make it. He has acted himself out, and is a Traitor, or a Coward their is not a doubt, or Shadow of doubt. As a general rule, a man not honest in private life, ought never to be trusted by the goverment. In a word, a Man Morally bad, Cannot be politically Good, so Much for the Conduct of Gnl. Hull.
The next is an appointment in the Civil department, of Judge Talmadge, the name only applying to the man, and that only, Never was the Majesty of the people treated with such Indifference, the administration of Justice, so trampled upon the Country so degraded; when these Creatures were appointed to those important trusts. The Judge deficient in Capacity. The General a depraved Traitor in My opinion; To place him in the most favourable light. A Coward.
Many other appointments thro. the Union under the General and State govts. are no better, I will not Venture to Censure the executive for appointments made on the recommendations of others Whose policy it was to deceive him, except he knew they Who recomended the Candidate; were opposed to the Administratn in such Case the president is answerable.
The appointments under the present Administration of this State govt Cannot be excelled in political wickedness. Reverse the Rule, laid down by Mr. Jefferson, in his Inaugural Speech, but never practised and the deformaty appears. It is not the Question is the Candidate Capable honest and faithfull to the Constitution. But is he weak that we can deceive him, is he unprincipled that we can Corrupt him, will he obeay his Masters will, regardless of the will of the p[e]ople, if so, he shall have an office.
Sir
The unclean hands, and impure hearts Who by intriegue obtained the power in this state and abused it bars Men of principle from accepting any office wether Civil or Military in this State.
If this is the Case as I have Stated; which I aver to be the fact, What but Love of Country, and a Sense of duty can induce a Man of honor to accept a Commission in the Army so well acquainted with the political depravity of the day and be obliged to assosiate with knaves and fools.
Sir
You must percieve by this time, that I speak really like one of the Sovereign People. A term politicians Sounded in the Ears of the people as sound only; being one of the Sovereigns and Connected with the Millions, I am for supporting the reality of the Sovereign people, and not that of the Indiv[i]du⟨al⟩ for their is nothing I detest More than the hypocritical sound of the human Voice.
Sir
It is not the tinsel of a Commission, which induces me to aske for One. No Sir I want to do my duty to my Country in her second Glorious Struggle, and to be Commissioned to do it, in such a Manner to be Serviceable to her and honorable to My Self. (I know myself) and set too high a Value on Virtue and patriotizm to have it sported with or to be neglected for a moment as applicable to myself.
To Enter the army, is against My private interest, having Considered interest and made it the servant of principle thus far in life shall not give up this Just distinction.
The object of this letter is to obtain the presidents refusal to Comply with My request; as an apology for not being in the Army in Support of this Just and holy war waged by the Administration against England, in defence of all that is dear to america in particular, and the world in general. How Low, How degraded, how Sunk, are My Countrymen in this city in degeneracy; when such a glorious action of Captn Hull’s could not obtain a Celebration by any of the political societies in this City. Societies the of spring of which have for their object self agrandizment to obtain which; loose sight of their Country, the Curse and cause of all the ⟨injuries?⟩ & disgrace of America, these Very Societies.
To belong to any of them I think is little short of treason against the republic; these Societies are neither More or less, than organized factions in our free and happy Country; Establish’d by some designing knave or knaves to aid his or their ambitious Views.
Was it not from a recollection and participation in the struggle and Sacrifice of our Sages and Heroes to Establish our Independance, as a nation, I might have fallen like others into indifference, what our patriots and heroes May now do, to support that Independance. I have the Honor to Enclose to the president the toasts Drank by a few Gentleman I assembled distinct from party in honor to Captn Hull, determined that the sun should not set upon the Most Glorious Event, which could grace the Heroes brow; and in its consequences to his Country all important.
Wm. Keteltas
